DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,071,150 Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-17of U.S. Patent No. 11,071,150 contain(s) every element of claims 1-20 of the instant application and as such anticipate(s) claim(s) 1-20 of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6-11,14-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cook et al. (US Application 2012/0058727, hereinafter Cook).
Regarding claims 1, 9, 17, Cook discloses a method, a system (Figs. 1-7) comprising:
a first audio accessory device (101); a second audio accessory device (103,105); wherein the first audio accessory device is configured to
a memory (Abstract, [0018]- [0053], which recites the audio source 101 and each of the loudspeakers 103 and 105 depends upon the particular application, which may have any one of several forms.  The audio source 101 may be implemented as any one of a mobile phones (e.g., Blackberry, iPhone, etc.), a portable game player, a portable media player (e.g., MP3 player, iPod, etc.), a computer (e.g., PC, Apple computer, etc.), an audio/video (A/V) receiver as part of a home entertainment or home theater system.);     one or more processors in communication with the memory, the one or more processors configured (Abstract, [0018]- [0053], which recites the audio source 101 and each of the loudspeakers 103 and 105 depends upon the particular application, which may have any one of several forms.  The audio source 101 may be implemented as any one of a mobile phones (e.g., Blackberry, iPhone, etc.), a portable game player, a portable media player (e.g., MP3 player, iPod, etc.), a computer (e.g., PC, Apple computer, etc.), an audio/video (A/V) receiver as part of a home entertainment or home theater system.); to:
 receiving, by one or more processors at a first audio accessory device, a first signal from a client computing device (Abstract, [0018]- [0053], which recites a wireless speaker system configured to receive stereo audio information wirelessly transmitted by an audio source including first and second loudspeakers.  The first loudspeaker establishes a bidirectional secondary wireless link with the audio source for receiving and acknowledging receipt of the stereo audio information.  The first and second loudspeakers communicate with each other via a primary wireless link, and the first and second loudspeakers are configured to extract first and second audio channels, respectively, from the stereo audio information.  A wireless audio system including an audio source and first and second loudspeakers, each having a wireless transceiver.  The first and second loudspeakers communicate via a primary wireless link.  The audio source communicates audio information to the first loudspeaker via a secondary wireless link which is configured according to a standard wireless protocol.  The first loudspeaker is configured to acknowledge successful reception of audio information via the secondary wireless link); 
transmitting, by the one or more processors, a first acknowledgement (ACK) signal to a second audio accessory device (Abstract, [0018]- [0053], which recites the stereo audio information incorporates stereo samples for first and second audio channels, such as Left and Right channels or the like.  As shown, for example, the audio source 101 wirelessly transmits a packet 111 incorporating audio information, which is conveyed to the loudspeaker 103 via the secondary wireless link 109.  The loudspeaker 103 wirelessly transmits (via TXVR 104) an acknowledgement packet 113 back to the audio source 101 upon successful reception of the packet 111. the primary wireless link 107 may be used by the transceiver 106 of the loudspeaker 105 to acknowledge successful reception of communications from the audio source 101.  As shown, the loudspeaker 105 transmits acknowledge information 205 to the loudspeaker 103 upon successful reception of a wireless communication from the audio source 101, such as the packet 111.);   
determining, by the one or more processors, whether a second ACK signal from the second audio accessory device is received by the one or more processors within an amount of time (Abstract, [0018]- [0053], which recites the stereo audio information incorporates stereo samples for first and second audio channels, such as Left and Right channels or the like.  As shown, for example, the audio source 101 wirelessly transmits a packet 111 incorporating audio information, which is conveyed to the loudspeaker 103 via the secondary wireless link 109.  The loudspeaker 103 wirelessly transmits (via TXVR 104) an acknowledgement packet 113 back to the audio source 101 upon successful reception of the packet 111. the primary wireless link 107 may be used by the transceiver 106 of the loudspeaker 105 to acknowledge successful reception of communications from the audio source 101.  As shown, the loudspeaker 105 transmits acknowledge information 205 to the loudspeaker 103 upon successful reception of a wireless communication from the audio source 101, such as the packet 111.);   
identifying by the one or more processors, the first audio accessory device as a primary device or secondary device based on whether the second ACK signal is received within the amount of time (Abstract, [0018]- [0053], which recites the stereo audio information incorporates stereo samples for first and second audio channels, such as Left and Right channels or the like.  As shown, for example, the audio source 101 wirelessly transmits a packet 111 incorporating audio information, which is conveyed to the loudspeaker 103 via the secondary wireless link 109.  The loudspeaker 103 wirelessly transmits (via TXVR 104) an acknowledgement packet 113 back to the audio source 101 upon successful reception of the packet 111. the primary wireless link 107 may be used by the transceiver 106 of the loudspeaker 105 to acknowledge successful reception of communications from the audio source 101.  As shown, the loudspeaker 105 transmits acknowledge information 205 to the loudspeaker 103 upon successful reception of a wireless communication from the audio source 101, such as the packet 111.);   
and 
operating, by the one or more processors, the first audio accessory device based on the identification (Abstract, [0018]- [0053], which recites the stereo audio information incorporates stereo samples for first and second audio channels, such as Left and Right channels or the like.  As shown, for example, the audio source 101 wirelessly transmits a packet 111 incorporating audio information, which is conveyed to the loudspeaker 103 via the secondary wireless link 109.  The loudspeaker 103 wirelessly transmits (via TXVR 104) an acknowledgement packet 113 back to the audio source 101 upon successful reception of the packet 111. the primary wireless link 107 may be used by the transceiver 106 of the loudspeaker 105 to acknowledge successful reception of communications from the audio source 101.  As shown, the loudspeaker 105 transmits acknowledge information 205 to the loudspeaker 103 upon successful reception of a wireless communication from the audio source 101, such as the packet 111.).  
Regarding claims 2, 10, 18, Cook discloses the method of claim 1, further comprising determining, by the one or more processors, whether the first signal is acceptable (Abstract, [0018]- [0053]).  
Regarding claims 3, 11, Cook discloses the method of claim 2, further comprising determining, by the one or more processors, whether the first signal satisfies an error-detecting code, wherein the first signal is acceptable when it satisfies the error-detecting code (Abstract, [0018]- [0053]).  
Regarding claims 6, 14, Cook discloses the method of claim 1, wherein the second ACK signal includes a timestamp for a point in time when a second signal from the client computing device is received at the second audio accessory device (Abstract, [0018]- [0053]).  
Regarding claims 7, 15,19, Cook discloses the method of claim 1, further comprising, when the first audio accessory device is identified as the secondary device, transmitting, by the one or more processors, a jamming signal configured to prevent the client computing device from receiving an ACK signal from the second audio accessory device (Abstract, [0018]- [0053]).   
Regarding claims 8, 16,20, Cook discloses the method of claim 2, further comprising, when the first signal is not acceptable, determining, by the one or more processors, whether the first audio accessory device is a secondary device in relation to the second audio accessory device (Abstract, [0018]- [0053]).   




	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461